Exhibit 10(a)1


THIRD AMENDMENT TO THE SOUTHERN COMPANY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
WHEREAS, Southern Company Services, Inc. heretofore established and adopted the
Southern Company Supplemental Executive Retirement Plan, as amended and restated
effective June 30, 2016 (the “Plan”); and
WHEREAS, under Section 6.2 of the Plan, the Benefits Administration Committee
(“Administrative Committee”) may amend the Plan, provided the amendment either
(a) does not involve a substantial increase in cost to any Employing Company, or
(b) is necessary, proper, or desirable in order to comply with applicable laws
or regulations enacted or promulgated by any federal or state governmental
authority; and
WHEREAS, the Administrative Committee by Resolution on March 7, 2018 has
determined it is appropriate to amend the Plan to change the form of payment for
benefits in the event of death prior to retirement on or after April 1, 2019
under the authority granted to the Administrative Committee.
NOW, THEREFORE, effective as the date set forth below, the Administrative
Committee hereby amends the Plan as follows:
1.
Effective April 1, 2018, the Plan is hereby amended by deleting Section
5.2(e)(2) in its entirety and replacing it with the following:
(2)
The form of payment of the Single-Sum Amount described in Section 5.2(e)(1) is
as follows:

(A)  For deaths prior to April 1, 2019. A single lump sum equal to the
Single-Sum Amount is payable to the Designated Beneficiary(ies) on the first of
the month following the date of the Participant’s death. The single lump sum
benefit will be payable as soon as administratively feasible after the
Designated Beneficiary(ies) have been confirmed and located.
(B)  For deaths on or after April 1, 2019. Ten (10) annual installments are
payable to the Designated Beneficiary(ies), commencing on the first of the month
following the date of the Participant’s death. The first installment shall be
derived from the Single-Sum Amount plus Earnings, if any, divided by ten (10).
Subsequent annual installments shall be amounts equal to the Participant’s
unpaid Single-Sum Amount plus Earnings divided by the number of remaining annual
payments. The first annual installment will be payable as soon as
administratively feasible after the Designated Beneficiary(ies) have been
confirmed and located. This payment is subject to the cash out rules described
in Section 5.9 of the Plan.




--------------------------------------------------------------------------------




2.
Effective April 1, 2018, Section 5.2(e)(4) of the Plan is hereby amended by
replacing the phrase “Section 5.2(f)” with “Section 5.2(e)”.
3.
Effective April 1, 2018, the Plan is hereby amended to add Section 5.9(c) to the
Plan:
(c)
Deaths Before Retirement on and After April 1, 2019: The death benefit payable
under Section 5.2(e)(2)(B) of the Plan is subject to the cash out provisions
under this Section 5.9.

4.
Except as amended herein by this Third Amendment, the Plan shall remain in full
force and effect.
IN WITNESS WHEREOF, the Administrative Committee, through its authorized
representative, has adopted this Third Amendment to the Southern Company
Supplemental Executive Retirement Plan, as amended and restated as of June 30,
2016 this 29th day of March, 2018.


 
BENEFITS ADMINISTRATION COMMITTEE
 
By:
/s/Nancy E. Sykes
 
Name:
Nancy E. Sykes
 
Its:
Chairperson





2